82 F.3d 409
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John R. CLEMENTS, Plaintiff-Appellant,v.Marvin RUNYON, Postmaster General, United States PostalService, Defendant-Appellee.
No. 95-2527.
United States Court of Appeals, Fourth Circuit.
Submitted March 29, 1996.Decided April 16, 1996.

E.D.Va.
AFFIRMED.
Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.   Claude M. Hilton, District Judge.  (CA-94-1557-A)
John R. Clements, Appellant Pro Se.  Richard Parker, Margaret Ann Smith, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia;  Mary Anne Gibbons, UNITED STATES POSTAL SERVICE, Washington, D.C., for Appellee.
Before ERVIN, HAMILTON, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order granting Defendant's motion for summary judgment on his employment discrimination claims.   When the non-moving party bears the burden of proof, summary judgment is appropriate when that party fails to establish, by sworn evidence, an essential element of the case.  Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986);  Fed.R.Civ.P. 56(c).   We have reviewed the record and find that, despite explicit warning, Appellant failed to present any sworn evidence in response to the Defendant's motion for summary judgment.   Accordingly, we affirm the district court's grant of summary judgment for the Defendant.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED